Citation Nr: 0617335	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004.  A 
statement of the case was issued in October 2004, and a 
substantive appeal was received in January 2005.  

In the January 2004 rating decision, the RO granted service 
connection for eczema, and assigned a 0 percent disability 
rating, effective January 2003.  The veteran appealed the 
initial disability rating assigned.  In August 2004, the 
Decision Review Officer (DRO) assigned a 10 percent 
disability rating, effective January 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

A VA Form 9 was received in November 2003 indicating that the 
veteran requested a Board hearing.  The veteran specifically 
requested a travel board hearing in December 2003.  
Subsequent to the service-connection decision, the veteran 
indicated in his January 2005 substantive appeal that he did 
not want a BVA hearing for his increase-rating claim.  
Further, the veteran's representative did not indicate 
otherwise.  The Board finds that the veteran has withdrawn 
his request for a Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA medical examination in January 
2004 where the examiner noted rash areas about 4 x 3 in size 
in both the bilateral axillary regions with more dryness of 
the skin and crusting on the right axillary region and also 
bilateral inguinal region, measuring the same size.  Based on 
these findings, the RO granted service connection for eczema, 
and eventually assigned a 10 percent disability rating.  In 
his January 2005 substantive appeal, the veteran alleged that 
the fungus now covers more than 70 percent of his body.  The 
VA received pictures in February 2005 that were submitted by 
the veteran and his representative of the veteran's neck, 
upper right thigh, bilateral axillary regions, and upper and 
lower back as evidence of an increase in the symptomatology.  
The Board finds that based on the veteran's contention of an 
increase in symptomatology, the veteran should be scheduled 
for another VA examination to fully assess the severity of 
the fungus on skin.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran an 
appropriate letter providing Veterans 
Claims Assistance Act of 2000 notice 
regarding the issue of entitlement to 
assignment of an increased rating in 
order to comply with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
current severity of the fungus on skin.  
The claims folder must be made available 
to the examiner and reviewed in 
conjunction with the examination.  If 
possible, the examination should be 
scheduled at a time when the veteran 
reports the greatest level of disability, 
i.e. when the eczema is in an active 
phase.  See Ardison v. Brown, 2 Vet. App. 
405 (1994).  Examination findings should 
be reported to allow for evaluation under 
applicable VA rating criteria for skin 
disability.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
a higher rating is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



